Apr 14 2015, 9:27 am




APPELLANT PRO SE                                           ATTORNEYS FOR APPELLEE
Paul D. Woodcox                                            Gregory F. Zoeller
Pendleton, Indiana                                         Attorney General of Indiana
                                                           Richard C. Webster
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Paul D. Woodcox,                                           April 14, 2015

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           15A05-1410-CR-468
        v.                                                 Appeal from the Dearborn Circuit
                                                           Court.

State of Indiana,                                          The Honorable John A. Westhafer,
                                                           Special Judge.
Appellee-Plaintiff.
                                                           Cause No. 15C01-8901-CF-3




Riley, Judge.




Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015                Page 1 of 9
                                     STATEMENT OF THE CASE

[1]   Appellant-Defendant, Paul D. Woodcox (Woodcox), appeals the trial court’s

      denial of his Motion to Correct Erroneous Sentence.


[2]   We affirm but remand with instructions to correct a clerical error.


                                                       ISSUE

[3]   Woodcox raises one issue on appeal, which we restate as follows: Whether the

      trial court abused its discretion in denying Woodcox’s Motion to Correct

      Erroneous Sentence.


                            FACTS AND PROCEDURAL HISTORY

[4]   On July 21, 1989, a jury found Woodcox guilty of rape, a Class A felony, Ind.

      Code § 35-42-4-1 (1988); attempted murder, a Class A felony, I.C. §§ 35-41-5-

      1(a); -42-1-1 (1988); and criminal confinement, a Class B felony, I.C. § 35-42-3-

      3 (1988). The jury also found Woodcox to be a habitual offender. I.C. §35-50-

      2-8 (1988). On August 14, 1989, the trial court sentenced Woodcox to

      consecutive terms of fifty years for rape; fifty years for attempted murder,

      enhanced by thirty years for being a habitual offender; and twenty years for

      criminal confinement, resulting in an aggregate sentence of 150 years.


[5]   Woodcox subsequently filed a direct appeal with the Indiana Supreme Court,

      which affirmed his conviction for Class A felony rape and Class B felony

      criminal confinement, as well as his habitual offender adjudication. See

      Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015   Page 2 of 9
      Woodcox v. State, 591 N.E.2d 1019, 1021 (Ind. 1992). Woodcox’s attempted

      murder conviction was reversed and remanded for a new trial. See id.

      Following the reversal of Woodcox’s attempted murder conviction, on

      November 23, 1992, the trial court re-sentenced Woodcox by tacking the thirty-

      year habitual offender enhancement onto his fifty-year sentence for rape. As

      revised, Woodcox received an aggregate 100-year sentence.


[6]   Woodcox later filed a petition for post-conviction relief, and our court affirmed

      his conviction on November 26, 1997. See Woodcox v. State, No. 15A04-9612-

      PC-495 (Ind. Ct. App. Nov. 26, 1997), trans. denied. Nearly twenty-five years

      after the imposition of his original sentence, on July 28, 2014, Woodcox filed a

      Motion to Correct Erroneous Sentence. The State objected, and on September

      8, 2014, the trial court summarily denied Woodcox’s motion.


[7]   Woodcox now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

[8]   Woodcox claims that the trial court erred in denying his Motion to Correct

      Erroneous Sentence. Our court reviews a trial court’s ruling on a motion to

      correct sentence only for an abuse of discretion. Fry v. State, 939 N.E.2d 687,

      689 (Ind. Ct. App. 2010). We will find an abuse of discretion if “the trial

      court’s decision is against the logic and effect of the facts and circumstances

      before it.” Id. While we defer to the trial court’s factual determinations, we

      review legal conclusions de novo. Id.




      Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015   Page 3 of 9
[9]    With respect to a sentencing error, “it is in the best interests of all concerned

       that it be immediately discovered and corrected.” Robinson v. State, 805 N.E.2d

       783, 786 (Ind. 2004). In general, a motion to correct error under Indiana Trial

       Rule 59 or a direct appeal are the best options for remedying an erroneous

       sentence. Id. Thereafter, a petition for post-conviction relief may be filed on

       any claims that have been properly preserved. Id. Here, Woodcox concedes

       that he failed to challenge the propriety of his sentence both in his direct appeal

       and in his post-conviction relief petition. Nevertheless, regardless of the fact

       that more than two decades have passed since Woodcox was sentenced,

       Indiana law provides an alternate remedy to correct an erroneous sentence. See

       id. at 788. If a “convicted person is erroneously sentenced, the mistake does not

       render the sentence void. The sentence shall be corrected after written notice is

       given to the convicted person.” I.C. § 35-38-1-15.


[10]   As determined by our supreme court, a motion to correct sentence under

       Indiana Code section 35-38-1-15 is appropriate only for “sentencing errors that

       are clear from the face of the judgment imposing the sentence in light of the

       statutory authority.” Robinson, 805 N.E.2d at 787. A sentencing error that

       requires examination of matters beyond the face of the sentencing judgment is

       better suited for resolution on direct appeal and post-conviction relief. Id.

       Accordingly, “[c]laims that require consideration of the proceedings before,

       during, or after trial may not be presented by way of a motion to correct

       sentence.” Id. A sentence is defective on its face “if it violates express statutory

       authority at the time the sentence is pronounced, as when the sentence falls

       Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015   Page 4 of 9
       outside the statutory parameters for the particular offense or is based on an

       erroneous interpretation of a penalty provision.” Pettiford v. State, 808 N.E.2d

       134, 136 (Ind. Ct. App. 2004).


[11]   On appeal, Woodcox has provided our court with the trial court’s written

       sentencing order and the abstract of judgment.1 “The remedy of a motion to

       correct sentence arising from Indiana Code [section] 35-38-1-15 speaks only in

       terms of ‘sentence,’ not ‘judgment of conviction.’” Robinson, 805 N.E.2d at

       794. As such, “a motion to correct an erroneous sentence may only arise out of

       information contained on the formal judgment of conviction.” Davis v. State,

       978 N.E.2d 470, 472 (Ind. Ct. App. 2012) (quoting Neff v. State, 888 N.E.2d

       1249, 1251 (Ind. 2008)). “It is the court’s judgment of conviction and not the

       abstract of judgment that is the official trial court record and which thereafter is

       the controlling document.” Robinson, 805 N.E.2d at 794.


[12]   In the instant case, the face of the trial court’s written sentencing order appears

       to include the necessary information to qualify as the judgment of conviction.

       See I.C. § 35-38-3-2 (requiring a judgment to identify, in part, the crime for

       which the offender “is adjudged guilty”; the classification of the offense, and




       1
         Because Woodcox has submitted only “a sentencing order and abstracts of judgment, and his own self-
       serving statements,” the State contends that he has waived his right to appellate review by failing “to provide
       an adequate record.” (State’s Br. p. 7). Specifically, the State argues that “[w]ithout proper documentary
       support, no determination can be made whether the trial court abused its discretion.” (State’s Br. p. 7). For a
       motion to correct sentence, our review is confined to the formal judgment of conviction and applicable
       statutory authority. See Fulkrod v. State, 855 N.E.2d 1064, 1066 (Ind. Ct. App. 2006). As other documents
       are immaterial to resolution, we find no waiver. We do, however, note that Woodcox’s handwritten brief
       scarcely satisfies the requirement that it be legible. See Ind. Appellate Rule 40(D)(2).

       Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015                         Page 5 of 9
       the amount of credit time earned). In particular, the sentencing judgment states

       that Woodcox was

               found guilty by a Jury of twelve (12) persons on the 21st day of July,
               1989, and the [c]ourt having entered Judgment [o]f Conviction for the
               crime of Attempted Murder, a Class A Felony, Rape, a Class B
               Felony, Confinement, a Class B Felony and Habitual Offender . . .
               now sentences [Woodcox] as follows:
               [Woodcox] is hereby:
               ****
               sentenced for a period of thirty (30) years with twenty (20) years added
               for aggravating circumstances under Count II, Rape.
       (Appellant’s App. p. 8). Woodcox contends that the sentence is erroneous on

       its face because his fifty-year sentence for rape exceeds the statutory maximum

       for a Class B felony, which is twenty years.


[13]   Looking to the relevant statutory authority, we find that the crime of rape is

       generally classified as a Class B felony; however, it may be elevated to a Class

       A felony “if it is committed by using or threatening the use of deadly force, if it

       is committed while armed with a deadly weapon, or if it results in serious

       bodily injury to any person other than a defendant.” I.C. § 35-42-4-1(a) (1988).

       Under the law in effect at the time Woodcox committed his crime, the sentence

       for a Class A felony was “a fixed term of thirty (30) years, with not more than

       twenty (20) years added for aggravating circumstances or not more than ten

       (10) years subtracted for mitigating circumstances.” I.C. § 35-50-2-4 (1988).

       On the other hand, a Class B felony required imprisonment “for a fixed term of

       ten (10) years, with not more than ten (10) years added for aggravating




       Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015         Page 6 of 9
       circumstances or not more than four (4) years subtracted for mitigating

       circumstances.” I.C. § 35-50-2-5 (1988).


[14]   At first glance, it appears that the sentencing judgment is facially defective.

       Woodcox’s fifty-year sentence is permissible only if he was convicted of rape as

       a Class A felony, but the written sentencing order states that judgment of

       conviction was entered as a Class B felony. Clearly, the imposition of a fifty-

       year sentence for a Class B felony exceeds the statutory maximum of twenty

       years. See I.C. § 35-50-2-5 (1988). However, while a correction is warranted,

       we do not find that the error in the sentencing judgment is the type

       contemplated by Indiana Code section 35-38-1-15.


[15]   Indiana Code section 35-38-1-15 enables courts “to encourage conservation of

       judicial time and energy while at the same time affording speedy and efficient

       justice to those convicted of a crime.” Robinson, 805 N.E.2d at 787 (emphasis

       added). Here, despite the face of the sentencing judgment, it would actually be

       contrary to the interests of justice to find that Woodcox’s sentence for rape

       should be corrected to a term of twenty years. This is not a case that can be

       resolved by considering only the sentencing judgment and relevant statutes

       because Woodcox’s claim under Indiana Code section 35-38-1-15 is nothing

       more than a manipulative attempt to excise thirty years from his sentence.

       Although Woodcox carefully omitted from the appellate record any documents

       which might indicate that he was convicted of a Class A felony rather than a

       Class B felony rape, he cited to the unchallenged supreme court opinion that

       affirmed his rape conviction as a Class A felony. See Woodcox, 591 N.E.2d at

       Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015   Page 7 of 9
       1021. Notwithstanding the Class B felony notation in the judgment of

       conviction, Woodcox was actually convicted of Class A felony rape.


[16]   In Coppock v. State, 480 N.E.2d 941, 946 (Ind. 1985), our supreme court resolved

       that the trial court’s “function was to pronounce legal sentence pursuant to the

       jury’s verdict.” Similar to the case at hand, the defendant in Coppock was

       charged with, found guilty of, and sentenced for Class B felonies, but the trial

       court erroneously entered judgment on Class C felonies. Id. at 945-46. Because

       “[t]he mistake was merely one of form[,]” the supreme court found no error in

       the sentence and held that the entry of judgment was “deemed corrected to

       conform to the verdict.” Id. at 946.2 See also Beliles v. State, 663 N.E.2d 1168,

       1173 (Ind. Ct. App. 1996) (finding that the trial court was not bound by the

       procedure of Indiana Code section 35-38-1-15 to correct a clerical error in the

       judgment so that it would reflect “the sentence that should have been imposed

       under the plea agreement”).


[17]   The judgment of conviction is the document that “memorializes a defendant’s

       conviction, the crime, and the terms of the sentence.” 24 C.J.S. Criminal Law §

       1995 (2015). By law, the judgment of conviction must include the crime for

       which the defendant was “adjudged guilty.” I.C. § 35-38-3-2. In distinction,

       the “entry of judgment” is “a ministerial act of the clerk.” 24 C.J.S. Criminal




       2 In reaching its decision, the Coppock court relied on Indiana Appellate Rule 15(E), which then provided
       that a defect in form did not constitute grounds for reversal. Coppock, 480 N.E.2d at 946. Although this rule
       has since been abolished, we nonetheless find that the supreme court’s rationale is instructive in this case.

       Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015                         Page 8 of 9
       Law § 1995 (2015). In the present case, Woodcox was adjudged guilty of a

       Class A felony—which merits a fifty-year sentence, but the entry of judgment

       mistakenly refers to a Class B felony. Thus, it is an error of form rather than

       substance. If we were to hold that Indiana Code section 35-38-1-15 requires

       correction of Woodcox’s sentence when the error is in the entry of the judgment

       of conviction, Woodcox would receive a sentencing windfall based on a clerical

       error—i.e., he would get the benefit of a Class B felony sentence on a Class A

       felony conviction. The interests of justice demand that he serve the sentence for

       the Class A felony that he committed. Therefore, we find the appropriate

       remedy is to remand with instructions for the trial court to make a nunc pro tunc

       correction of the clerical error contained in both the sentencing judgment and

       the abstract of judgment to accurately reflect that Woodcox was convicted of

       Class A felony rape, for which he was properly sentenced.


                                                 CONCLUSION

[18]   Based on the foregoing, we conclude that the trial court did not err in denying

       Woodcox’s Motion to Correct Erroneous Sentence. We affirm his fifty-year

       sentence, enhanced by thirty years, for Class A felony rape. However, we must

       remand with instructions for the trial court to correct the sentencing judgment

       (judgment of conviction) and the abstract of judgment to reflect that Woodcox

       was convicted of rape as a Class A felony.


[19]   Affirmed, but remanded with instructions to correct a clerical error.


[20]   Bailey, J. and Barnes, J. concur


       Court of Appeals of Indiana | Opinion | 15A05-1410-CR-468 | April 14, 2015   Page 9 of 9